Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2020 has been entered.

Applicant’s amendment, filed 08/10/2020, has been entered and carefully considered.  Claims 1, 5, 9, 13 and 17 are amended. Claims 1-2, 5, 7-10, 13 and 15-17  are currently pending. 


Double Patenting

Claims 1, 5, 9, 13 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31, 34, 37, 40, 43 of copending Application No. 16/544,804.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Instant Application 
Claim Number
    Instant Application Claim Text
Copending Application 16/544,804 Claim Number
  Copending Application 16/544,804 Claim Text
1
A method for determining a control plane node, comprising: obtaining, by a terminal, indication information, wherein the indication information is used to indicate a network slice corresponding to a service type of the terminal; and sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information, and the access layer request message triggers the radio access network node to determine, based on the indication information, the control plane node corresponding to the network slice for the terminal, wherein the obtaining, by the terminal, the indication information comprises obtaining, by the terminal, the indication information preconfigured in the terminal, [[and]] wherein the indication information is a unified identifier of the network slice, and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators.
31
A method for wireless communication, comprising: obtaining, by a terminal, indication information preconfigured in the terminal, the indication information being a standardized identifier of a network slice; and sending, by the terminal, an access layer request message comprising the indication information to a radio access network node for determining a control plane node associated with the network slice for the terminal.
5
A method for determining a control plane node, , and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators.

A method for wireless communication, comprising: 

A terminal, comprising: a processor; and a non-transitory memory storing computer readable instructions that when , and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators.

A terminal apparatus, comprising: a non-transitory memory and at least one processor coupled to the memory, wherein the at least 

A radio access network node, comprising: a processor; and a non-transitory memory storing , and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators.

A radio access network apparatus, comprising: a non-transitory memory and at least one processor coupled to the 

A wireless communications system, comprising a radio access network node, a first , and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators.

A communication system, comprising: a control plane node associated with a network slice; 





This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-2, 5, 9-10, 13 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2018/0368140) in view of Opsenica et al. (US 2018/0310238).
Regarding Claim 1, Centonza teaches a method for determining a control plane node, comprising: obtaining, by a terminal, indication information, ([0078] identifiers; [0098] slice ID) wherein the indication information is used to indicate a network slice ([0098, 0114 and 0116] The first network node 12 obtains the identity of the first network slice/s supporting the wireless device 10. E.g. the first radio network node 12 serving the wireless device 10 at control plane (CP) level is informed of the slice ID(s) assigned to the wireless device. The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10) corresponding to a service type of the terminal  ([0021] A key function of 5G Core network is to allow for flexibility in network service creation, making use of different network functions suitable for the offered service in a specific network slice, e.g. Evolved Mobile Broadband (MBB), Massive Machine Type Communication (MTC), Critical MTC; [0049] FIG. 5 shows an example of a network slicing for a case when there exists different network slices in the core network for MBB, Massive MTC and Critical MTC; [0088] a first network slice for e.g. MBB devices may comprise a first network slice node 13. A second network slice for e.g. MTC devices may comprise a second network slice node 14); and sending, by the terminal, an access layer request message to a radio access network node ([0098] first network node; [0116] first radio network node), 
wherein the access layer request message comprises the indication information and the access layer request message triggers the radio access network node to determine, based on the indication information ([0082] Other ways of applying network slicing may be to configure a wireless device 
, the control plane node corresponding to the network slice for the terminal ([0098] The first network node 12 obtains the identity of the first network slice/s supporting the wireless device 10. E.g. the first radio network node 12 serving the wireless device 10 at control plane (CP) level is informed of the slice ID(s) assigned to the wireless device. The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10, e.g. both UP data traffic exchange and wireless device associated signalling, and partitioning of resources/resource utilization strategies for the delivery of traffic related to the wireless device 10. … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers ,
wherein the obtaining, by the terminal, the indication information comprises obtaining, by the terminal, the indication information preconfigured in the terminal ([0078] network slicing consists of a method by which a wireless device is assigned one or more identifiers corresponding to distinct end-to-end virtual networks (slices), which are then realized by one or more physical resource pools and where specific policies per network slice are applied; [0082] Other ways of applying network slicing may be to configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10). 
However, Centonza does not teach a standardized identifier of a network slice.
	In an analogous art, Opsenica teaches wherein the indication information is a unified identifier of the network slice, and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators ([0060-0061] A Attach Request message standards. Fig. 5 discloses In step 12A of FIG. 5, the MVNO, from the selected network slice, 
identifies the UE and sends back a network generated temporary identity (e.g. &lt;GUTI&gt;=&lt;PLMN-ID&gt;&lt;IDMI&gt;&lt;USI&gt;; IDMI=Identity Manager Identity; USI=UE Subscriber Identity) together with the network slice initial access point, shown as step 12B in FIG. 5).  A network slice initial access point, according to this example, comprises the identity of a management access point.  A response is forwarded all the way to the UE (shown as step 12C in FIG. 5 (unified identifier). In the case where there are no network slices with MVNO governance (owned by MVNO), the MVNO can also make an agreement with another MVNO on a sharing agreement (e.g. Facebook UEs using a Google network slice).  An agreement can define how a UE is identified and authenticated in that case (agreed by operators)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opsenica’s method with Centonza’s method so that the inter-operability can be guaranteed between the terminal devices and network nodes of different vendors or manufacturers. Moreover, network slicing can be deployed among different network operators with the standardized IDs, and thus the applicability of the system is improved.
Regarding Claim 5, Centonza teaches a method for determining a control plane node, comprising (Paragraphs 0078, 0098): receiving, by a radio access network node, an access layer request message sent by a terminal (Paragraph 0082), wherein the access layer request message comprises indication information indicating a network slice corresponding to a service type of the terminal ([0082] Other ways of applying network slicing may be to configure a wireless device ; and determining, by the radio access network node based on the indication information ([0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10, e.g. both UP data traffic exchange and wireless device associated signalling, and partitioning of resources/resource utilization strategies for the delivery of traffic related to the wireless device 10; [0116] The first radio network node 12 determine to jointly serve the wireless device 10 with the second radio network node 15), second control plane node corresponding to the network slice for the terminal ([0116] second radio network node) associated with a network slice ([0098] network slice/s); and a radio access network apparatus ([0098] first network node; [0116] first radio network node), wherein the indication information in the access layer request message is from a first control plane node based on a non-access stratum request message from the terminal to the first control plane node ([0082] Other ways of applying network slicing may be to configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The first network node 12 obtains the identity of the first network slice/s supporting the wireless device 10. E.g. the first radio network node 12 serving the wireless device 10 at control plane (CP) level is informed of the slice ID(s) assigned to the wireless device. … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10; [0114] Once the wireless device 10 initiates to establish a connection with the first radio network node 12, the serving first radio 
, wherein the indication information is preconfigured in the terminal ([0078] network slicing consists of a method by which a wireless device is assigned one or more identifiers corresponding to distinct end-to-end virtual networks (slices), which are then realized by one or more physical resource pools and where specific policies per network slice are applied; [0082] Other ways of applying network slicing may be to configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10). 
However, Centonza does not teach a standardized identifier of a network slice.
	In an analogous art, Opsenica teaches wherein the indication information is a unified identifier of the network slice, and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators ([0060-0061] A Attach Request message may contain the identity of the UE (e.g. GUID, global unique user equipment identity) and the slice identity (e.g. <PLMN-ID><SLI>). Slice identity here is an additional input for the existing protocols or standards. Fig. 5 discloses In step 12A of FIG. 5, the MVNO, from the selected network slice, 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opsenica’s method with Centonza’s method so that the inter-operability can be guaranteed between the terminal devices and network nodes of different vendors or manufacturers. Moreover, network slicing can be deployed among different network operators with the standardized IDs, and thus the applicability of the system is improved.

Regarding claim 9, claim 9 comprises substantially similar limitations as recited above in claim 1, claimed as a terminal to perform the steps of claim 1.
Regarding claim 13, claim 13 comprises substantially similar limitations as recited in claim 5, claimed as a radio access network to perform the steps of claim 13.
Regarding claim 17, Centonza teaches a wireless communications system, comprising a radio access network node (0098, first network node), a first control plane node and a second control plane node (0116, first and second radio network node), wherein the radio access network node is configured to: receive an access layer request message sent by a terminal (Paragraph 0082), wherein the access layer Page 5 of 11request message comprises indication information indicating a network slice corresponding to a service type of the terminal (Paragraphs 0021, 0049, 0088, 0098, 0114 and 0116); and determine, based on the indication information, that the second control plane node corresponds to the network slice for the terminal ([0116] second radio network node) associated with a network slice ([0098] network slice/s); and a radio access network apparatus ([0098] first network node; [0116] first radio network node), wherein the indication information in the access layer request message is from the first control plane node based on a non-access stratum request message from the terminal to the first control plane node ([0082] Other ways of applying network slicing may be to configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The first network node 12 obtains the identity of the first network slice/s supporting the wireless device 10. E.g. the first radio network node 12 serving the wireless device 10 at control plane (CP) level is informed of the slice ID(s) assigned to the wireless device. … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10; [0114] Once the wireless device 10 initiates to establish a connection with the first radio network node 12, the serving first radio network node 12 may receive one or more slice ID associated to the wireless device by different means. At connection setup of the wireless device towards the first radio network node, the first radio network node receives Slice ID), the indication information being an identifier of a network slice ([0098] identity of the first network slice/s; [0114] slice ID), wherein the indication information is preconfigured in the terminal ([0078] network slicing consists of a method by which a wireless device is assigned one or more identifiers corresponding to distinct end-to-end virtual networks (slices), which are then realized by one or configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10). 
However, Centonza does not teach a standardized identifier of a network slice.
	In an analogous art, Opsenica teaches wherein the indication information is a unified identifier of the network slice, and wherein the unified identifier of the network slice is a standardized identifier commonly agreed to by operators ([0060-0061] A Attach Request message may contain the identity of the UE (e.g. GUID, global unique user equipment identity) and the slice identity (e.g. <PLMN-ID><SLI>). Slice identity here is an additional input for the existing protocols or standards. Fig. 5 discloses In step 12A of FIG. 5, the MVNO, from the selected network slice, 
identifies the UE and sends back a network generated temporary identity (e.g. &lt;GUTI&gt;=&lt;PLMN-ID&gt;&lt;IDMI&gt;&lt;USI&gt;; IDMI=Identity Manager Identity; USI=UE Subscriber Identity) together with the network slice initial access point, shown as step 12B in FIG. 5).  A network slice initial access point, according to this example, comprises the identity of a management access point.  A response is forwarded all the way to the UE (shown as step 12C in FIG. 5 (unified identifier). In the case where there are no network slices with MVNO governance (owned by MVNO), the MVNO can also make an agreement with another MVNO on 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opsenica’s method with Centonza’s method so that the inter-operability can be guaranteed between the terminal devices and network nodes of different vendors or manufacturers. Moreover, network slicing can be deployed among different network operators with the standardized IDs, and thus the applicability of the system is improved.

Regarding claims 2 and 10, Centonza teaches the control plane node comprises a first control plane node (0098) and second control plane node ([0116 second network node) wherein the terminal obtains the indication information from the first control plane node Centonza, and wherein the second control plane node corresponds to the network slice for the terminal ([0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10, e.g. both UP data traffic exchange and wireless device associated signalling, and partitioning of resources/resource utilization strategies for the delivery of traffic related to the wireless device 10; [0116] The first radio network node 12 determine to jointly serve the wireless device 10 with the second radio network node 15).

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2018/0368140) in view of Opsenica et al. (US 2018/0310238) and further in view of Zong (US 2019/0021047) relying on the foreign application CN/201510434262.3
Regarding claim 7, the combination of Centonza and Opsenica don’t disclose the mechanism of claim 7. In an analogous art, Zong discloses wherein the determining, by the radio access network node based on the indication information, the second control plane node corresponding to the network slice for the terminal comprises (Paragraphs 0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a second control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (second control node) for the UE based on the network slice identity information selected by the UE)): obtaining, by the radio access network node, the identifier of the network slice based on the indication information ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); obtaining, by the radio access network node based on the identifier of the network slice and a preconfigured first mapping relationship ([0094] The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns; Fig. 6 (i.e., the mapping table between network slices and MME groups)), an identifier of the control plane node and that corresponds to the identifier of the network slice ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the first mapping relationship comprises a mapping relationship between the identifier of the network slice and the identifier of the second control plane node ([0050] FIG. 6 is a schematic ; and determining, by the radio access network node based on the identifier of the second control plane node, the second control plane node corresponding to the network slice for the terminal ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zong to the modified system of Centonza and Opsenica to provide a network selection function may determine a network slice identity of a 
network slice to which a mobile terminal is accessed; and the network selection function may select a service node for the mobile terminal based on the network slice identity information (Abstract, Zong).
 

Regarding claim 8, Zong discloses the obtaining, by the radio access network node, the identifier of the network slice based on the indication information comprises (Paragraphs 0020-0021, the act of configuring the allowed network slice information in the mobile terminal may be implemented in one of the following alternative manners. Allowed network slice information may be configured in the mobile terminal in an Open Mobile Alliance (OMA) Device Management (DM) manner): obtaining, by the radio access network node based on the identifier information of the network slice ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may ; and a preconfigured second mapping relationship, the identifier of the network slice and that corresponds to the identifier information of the network slice and that’s corresponds to the identifier information of the network slice  ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the second mapping relationship comprises a mapping relationship between the identifier information of the network slice and the identifier of the network slice ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection function may use the network slice name or the network slice ID as reference when selecting a service node for the mobile terminal. ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zong to the modified system of Centonza and Opsenica to provide a network selection function may determine a network slice identity of a 
network slice to which a mobile terminal is accessed; and the network selection function may select a service node for the mobile terminal based on the network slice identity information (Abstract, Zong).
Regarding claim 15, Zong discloses wherein the determining, by the radio access network node based on the indication information, a second control plane node corresponding to the network slice for the terminal comprises (Paragraphs 0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a second control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (second control node) for the UE based on the network slice identity information selected by the UE)): obtaining, by the radio access network node, the identifier of the network slice based on the indication information ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); obtaining, by the radio access network node based on the identifier of the network slice and a preconfigured first mapping relationship, an identifier of the second control plane node and that corresponds to the identifier of the network slice ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the first mapping relationship comprises a mapping relationship between the identifier of the network slice and the identifier of the second control plane node ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection function may use the network slice name or the network slice ID as reference when selecting a service node for the mobile terminal); and determining, by the radio access network node based on the identifier of the second control plane node, the second control plane node corresponding to the network slice for the terminal ([0035] The service node may allocate a temporary ID to the 

Regarding claim 16, Zong discloses wherein the indication information is the identifier information of the network slice; and the obtaining, by the radio access network node, the identifier of the network slice based on the indication information comprises (Paragraphs 0020-0021, the act of configuring the allowed network slice information in the mobile terminal may be implemented in one of the following alternative manners. Allowed network slice information may be configured in the mobile terminal in an Open Mobile Alliance (OMA) Device Management (DM) manner): obtaining, by the radio access network node based on the identifier information of the network slice ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); and a preconfigured second mapping relationship, the identifier of the network slice and that corresponds to the identifier information of the network slice and that’s corresponds to the identifier information of the network slice  ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the second mapping relationship comprises a mapping relationship between the identifier information of the network slice and the identifier of the network slice ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-10, 13 and 15-17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zee et al. (US 2019/0014515 A1) discloses the mechanism of providing list of  identifiers indicating which cells are supporting the network slice, where the identifiers are broadcasted to the wireless device from a RAN node (Abstract, Zee)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROMANI OHRI/Primary Examiner, Art Unit 2413